*571ORDER
PER CURIAM.
The Rule to Show Cause entered by this Court on November 10, 1986, is discharged. The Recommendation of the Disciplinary Board dated July 30, 1986, is accepted, and it is ORDERED that respondent be suspended from the Bar of the Commonwealth for a period of eighteen months, commencing January 1, 1986, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.